Title: To Alexander Hamilton from Thomas Willing, 8 April 1790
From: Willing, Thomas
To: Hamilton, Alexander


Bank of No. America [Philadelphia] Apl. 8th. 1790.
Sir

In our last of the 12th Ulto. we had the honor to tell you, that it was probable we shou’d be in a situation by the middle of this Month to meet your application for a Loan of Fifty Thousand Dollars; but that if it became necessary for you to be accommodated sooner, & it shou’d be in our Power to do it, you might depend on our disposition to render you every facility we cou’d. We are now informed by your Letter to Mr. Morris, this day communicated to us, that it will be a convenience to you to have the Loan now effected. We have therefore the Pleasure to tell you it shall be done as soon as you please, on the same terms as the former, and our Post Notes made out to whom you may direct One half payable at thirty, & the residue at 60 days after date.
I have the honor to be for the President directors & Co. of the Bank of North America.
Sir   Your Obedt. servt.
T.W.
Alexr. Hamilton Esqr.Secretary of the Treasury of the U.S.

